UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELLEN ROTHBART.,
                                                                           19cv8619 (DF)
                                 Plaintiff,
                                                                           CONDITIONAL
                                                                           ORDER OF
                 -against-
                                                                           DISMISSAL
 CENTRAL MARKETING SERVICES INC., a/k/a
 CENTRAL MARKETING INC.

                                 Defendant.


DEBRA FREEMAN, United States Magistrate Judge:

        In this action under the Family and Medical Leave Act, the Fair Labor Standards Act, and

the New York Labor Law, which is before this Court on the consent of the parties pursuant to

28 U.S.C. § 636(c), the parties, having reached an agreement in principle to resolve the action,

have placed their proposed settlement agreement before the Court for approval. See Cheeks v.

Freeport Pancake House, Inc., 796 F.3d 1999 (2d Cir. 2015) (requiring judicial fairness review

of FLSA settlements). Plaintiff has also submitted a letter to the Court, explaining why the

parties believe the proposed settlement agreement is fair, reasonable, and adequate. (Dkt. 9.)

The Court has reviewed Plaintiff’s submission in order to determine whether the proposed

agreement (Dkt. 9-2) represents a reasonable compromise of the claims asserted in this action,

and, on March 25, 2020, the Court also held a telephone conference to address a question of

whether this Court should issue a contingent Order of Dismissal in this case (see ¶ 3, infra), and,

in light of the totality of the relevant circumstances, including the facts alleged in this case, the

representations made in Plaintiff’s letter, the terms of the proposed settlement agreement, and the

discussion that this Court had with counsel in the March 25 conference, it is hereby ORDERED

that:
       1.      The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiffs’ claims in this action and to compensate

Plaintiffs’ counsel for their legal fees (see Dkt. 9-3), and the agreement is therefore approved.

       2.      The Court notes that this Order does not incorporate the terms of the parties’

settlement agreement. Nor have the parties requested that this Court retain jurisdiction for the

purpose of enforcing the settlement. To the contrary, the agreement recites that, in the event of a

material breach of the agreement, “Plaintiff may immediately bring suit against Defendants for

breach . . . .” (Dkt. 27-1 ¶ 5.) In light of this, the Court has made no independent determination

to retain jurisdiction, and nothing in this Court’s approval of the settlement under Cheeks should

be construed as such a determination. See Hendrickson v. United States, 791 F.3d 354, 359-60

(2d Cir. 2015) (finding that a federal court will retain ancillary jurisdiction to enforce a

settlement only where it has (1) expressly retained jurisdiction over enforcement of the

agreement, or (2) incorporated the terms of the parties’ settlement agreement in a court order);

see also Mao v. Mee Chi Corp., No. 15cv1799 (JCF), 2016 WL 675432, at *1 (S.D.N.Y. Feb. 11,

2016) (finding no retention of jurisdiction in the context of judicial approval of an FLSA

settlement, on the ground that “[i]t is not enough that the court somehow have given the

settlement its ‘judicial imprimatur’” (citing Hendrickson, 791 F.3d at 358-59)).

       3.      The Court also notes, however, that the parties’ proposed agreement contemplates

that payment of the agreed settlement amount will be made within 21 days of the date that the

agreement is approved by the Court (see Dkt. 9-2 ¶¶ 2, 7), and that, if this payment is not then

made after notice and an opportunity to cure, “Plaintiff may, at her option[,] declare th[e]

agreement to be void [and] refile and/or re-open the Action” (id. ¶ 7). Accordingly, as a result of

the Court’s approval of the parties’ executed settlement agreement, this action is hereby
                                                  2
discontinued with prejudice and without costs, provided, however, that within 30 days of the date

of this Order, if the agreed settlement payment has not been made, Plaintiffs may apply by letter

for the restoration of the action to the active calendar of the Court.

Dated: New York, New York
       March 25, 2020

                                                       SO ORDERED


                                                       ________________________________
                                                       DEBRA FREEMAN
                                                       United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                  3
